DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0228850 Zheng et al in view of JP 2006-244850 Tomai et al.
Regarding claim 1, Zheng teaches a multilayer transparent conductive film (paragraph 0033), comprising:
a Ag film that is formed of Ag (paragraph 0036); and

wherein the transparent conductive oxide film is formed of an oxide including Zn, Ga, and Ti (ZnO, TiO2 doped with Ga, paragraph 0036),
wherein a thickness of the Ag film is 5-25 nm (paragraph 0036), and
 wherein an average transmittance in a visible wavelength range of 400 to 800 nm is greater than 40%, and a sheet resistance value is 40 Ω/sq or less (paragraph 0036). 
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 5-25 nm reads on the claimed range of 10 nm or less, the taught range of greater than 40% transmittance reads on the claimed range of 85% or higher transmittance, and the taught range of 40 Ω/sq or less resistance reads on the claimed range of 20 Ω/sq or less, and 10.4 Ω/sq or less, resistance. 
Zheng does not explicitly teach the atomic proportions in the dielectric film. However, one reading Zheng as a whole would appreciate that Zheng is not particularly concerned with the composition of the dielectric film, only the structure of the entire film assembly. Tomai teaches a multilayer transparent conductive film (abstract) including a Ag alloy film substrate (paragraph 0014) and a transparent conductive oxide film disposed on the surface of the Ag film (paragraph 0013), 
where the transparent conductive oxide film is formed of an oxide including Zn (Group A), Ga, and Ti (Group B, paragraph 0013 teaching the materials of each group, and paragraph 0023 teaching Group A and B materials in the same film), wherein atomic proportions with respect to all the metal elements included in the transparent conductive oxide film are Ga + Ti: 1-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the composition of Tomai in the product of Zheng because this composition has excellent transparency and high work function (paragraph 0023). 
Please note, claim 1 includes product by process language (after subjecting the film to a humidity-controlled or alkali resistance test).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Zheng in view of Tomai appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.

“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of Group B oxides being 1-30 at% such that Ga may be greater than 1 at% to less than 30 at% reads on the claimed ranges of Ga being 14-18 at%.
Regarding claim 5, Tomai further teaches that the oxide which forms the transparent conductive oxide film further includes Y (in group B, paragraph 0013). 
Regarding claim 7, Tomai teaches that the Ag alloy includes 2 at% of Cu, Pd and/or Au and a balance of Ag and inevitable impurities (Table 1:1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the impurities of Tomai in the silver film of Zheng because impurities prevent the migration of silver (Tomai paragraph 0011).
Regarding claim 13, Zheng teaches that the Ag film is formed as a continuous film (paragraph 0036).
Regarding claims 14 and 15, Zheng teaches that the Ag film is 5-25 nm (paragraph 0036). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 5-25 nm reads on the claimed ranges of less than 10 nm and 9 nm or less. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0228850 Zheng et al in view of JP 2006-244850 Tomai et al as applied to claim 1 above, and further in view of US 2011/0006302 Yamazaki et al.
Regarding claim 10, neither Zheng nor Tomai teaches a wiring pattern. Yamazaki teaches a semiconductor material where a zinc oxide-based metal oxide film may be used as a wiring pattern material (paragraph 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the wiring use of Yamazaki in the product of Zheng because this is a common use for the oxide material (paragraph 0033), and increases the potential uses for Zheng’s product.

Response to Arguments
Applicant's arguments filed July 21, 2021, have been fully considered but they are not persuasive.
Applicant argues that Zheng does not disclose alkali resistance or humidity resistance. However, the method of subjecting the product to these tests has not been shown to require a structural difference in the product, as discussed above. Applicant may provide evidence that Zheng in view of Tomai does not meet the desired characteristics. 
Applicant argues that Tomai does not teach the transparent oxide directly on the silver film. However, this feature is taught by Zheng. Tomai is used to teach the composition of the transparent conductive oxide film, not the placement. Please note that both dielectric layers of Zheng are replaced with layer 13 of Tomai. 
Please note that the rejection is based on Zheng in view of Tomai. Arguing the references separately is not sufficient to overcome the applied prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781